Citation Nr: 9921865	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-19 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1975 to 
December 1975, from March 1976 to October 1978, and from 
December 1990 to September 1991.  The appellant also had 
reserve duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

A hearing was held on May 4, 1999, in Washington, D.C., 
before Jack W. Blasingame, who is a member of the Board 
section rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998) (amending 38 
U.S.C.A. § 7102 (West 1991)).  A transcript of the hearing is 
associated with the claims file.

Service medical records indicate that in March 1991 the 
appellant complained of cold symptoms, which had persisted 
for one and one-half months.  The appellant's complaints 
included postnasal drip, malaise, a cough, which was 
occasionally dry and occasionally productive of thick yellow 
sputum.  The examiner diagnosed upper respiratory infection-
bronchitis.

In April 1991 the examiner noted that the appellant's 
bronchitis was doing much better.

In August 1991 the appellant was examined as preparation for 
having her wisdom teeth pulled.  The physical examination was 
normal.  The appellant was treated for a urinary tract 
infection.

On April 13, 1993, the appellant was examined as a VA 
outpatient, for complaints of sinus headaches [HA] of four 
months duration with congestion and difficulty breathing.  
The examiner diagnosed sinusitis.

On April 17, 1993, the appellant was treated at an Air Force 
clinic for complaints of congestion, shortness of breath 
[SOB], and a cough.  The examiner noted that the appellant 
had a chronic, non-productive cough and exertional dyspnea.  
The examiner diagnosed chronic cough.

On July 7, 1993, the appellant was treated at the 
Jacksonville, Florida, naval air station for complaints of 
nasal and chest congestion and a slight cough.  The 
appellant's lungs were clear.  The examiner diagnosed 
sinusitis.

On July 9, 1993, the appellant underwent an occupation 
physical examination at an Air Force clinic.  The examiner 
evaluated the appellant for respirator certification.  
Pulmonary function tests were within normal limits [WNL].  
The examiner noted a history of sinusitis.  The examiner 
noted that the appellant complained of thirst and fatigue, 
which he thought was related to the antihistamines.  The 
appellant complained also of difficulty sleeping related to 
breathing.

In June 1994 the appellant was treated as a VA outpatient for 
sinusitis.

In March 1995 the appellant was treated for left ankle pain, 
difficulty losing weight, and sinus congestion of four months 
duration.  The examiner diagnosed ankle pain, chronic 
rhinitis, and weight gain of unknown etiology.

In October 1995 the appellant was treated for a skin rash on 
both eyebrows and a cyst in her nose.  She reported that the 
lesions had been in place since six months to one year 
previously.  A biopsy of the lesion on the appellant's right 
temple was diagnosed as nodular granulomatous dermatitis.

An October 1995 chest x-ray examination demonstrated no 
evidence of active disease.

In November 1995 the appellant was examined for complaints of 
breathing problems at night.  The VA examiner noted that the 
appellant had been diagnosed with probable sarcoidosis by the 
dermatology clinic based on a skin biopsy.  The appellant 
reported that she had first experienced difficulty breathing 
at night, which was primarily nasal-oriented, in 1991 while 
in the Persian Gulf.  She reported also having a dry cough at 
that time, which had persisted since that time without 
periods of remission.  She added that she had noticed skin 
lesions at approximately the same time, which had become 
progressively larger and more pruritic.  The appellant did 
not report any other respiratory symptoms and stated that she 
exercised twice per day without shortness of breath [SOB].  
The appellant complained of a deterioration of her vision 
since May 1995.

The examiner noted swollen turbinates.  A chest x-ray 
examination revealed bilateral hilar adenopathy.  The 
appellant had three erythematous, smooth plaques on her face, 
and her left ankle was swollen over the lateral malleolus.

The examiner diagnosed sarcoidosis, with possible ocular 
involvement, Stage I with only hilar involvement on chest x-
ray, two skin sarcoids, and possible joint involvement at the 
ankle.

In December 1995 the appellant was treated for sarcoidosis.  
The examiner noted that the appellant had minimal skin 
symptoms [sx], dyspnea on exertion [DOE], normal pulmonary 
function tests [PFTs], a normal echocardiogram [EKG], and a 
normal chest x-ray examination [CXR].  The examiner noted 
that no indices for treating the appellant's lung were 
present.

In January 1996 the appellant was treated by a VA 
pulmonologist for sarcoidosis.  The examiner noted no history 
of [h/o] lung involvement by symptoms [sx], pulmonary 
function tests [PFTs], or chest x-ray examinations [CXRs].  
The appellant complained of a skin lesion on her nose.  The 
examiner diagnosed sarcoidosis, noted that the pulmonary 
involvement was stable, and referred the appellant for a 
dermatological consultation.

On the January 1996 dermatological consultation, the examiner 
diagnosed cutaneous sarcoidosis.  The examiner noted that, 
because skin involvement was localized and pulmonary 
involvement was stable, the appellant did not need oral 
steroids.  The examiner added that the pulmonary clinic might 
consider steroids in the future if the appellant's pulmonary 
function worsened.

In a February 4, 1996 letter, a VA examiner stated that the 
appellant had been diagnosed with sarcoidosis, which had 
affected her skin and her ankle, as well as causing her 
symptoms of general fatigue and malaise.

In March 1996 the appellant was treated for improved 
cutaneous sarcoidosis with continued skin lesions.  The 
appellant complained of fatigue and lack of energy.

In April 1996 the appellant received ophthalmological 
treatment for suspected glaucoma.

At an April 1996 VA examination, the appellant reported that 
she began having skin lesions, which were later diagnosed as 
sarcoidosis, in 1993.  The examiner noted that the appellant 
complained of occasional difficulty breathing, which she 
attributed to her sarcoidosis.  The examiner diagnosed skin 
lesions secondary to sarcoidosis.

In May 1996 the appellant was examined by a rheumatologist 
for complaints of numbness of three to four years duration on 
the top of her left foot, nasal sarcoid, and intermittent 
left ankle swelling over the previous three to four years.  
The examiner noted that an x-ray examination of the 
appellant's ankles had revealed early subtalar collapse.  The 
examiner diagnosed sarcoidosis and arthritis in the left 
ankle, which might be related to sarcoidosis.

In June 1996 the appellant was examined by a pulmonologist 
for complaints of dyspnea on exertion, weight gain, a slight 
cough, and numbness in her leg.  The examiner noted that the 
appellant had been diagnosed with sarcoidosis based on a skin 
biopsy in October 1995, which showed granulomatous 
dermatitis.  The examiner noted that an electrocardiogram 
[EKG] in November 1995 had been normal [nl], with no evidence 
for sarcoidosis, and that a November 1995 chest x-ray [CXR] 
examination had shown slight hilar enlargement.  The examiner 
noted that pulmonary function tests were normal, that an EKG 
was normal.  The examiner diagnosed probable sarcoidosis with 
no pulmonary indications for treatment.

In August 1996 the appellant was examined for follow-up of 
her sarcoidosis.  The appellant had no new skin lesions, but 
she complained of left hip and left ankle pain with standing.  
The examiner noted a hypopigmented macule on the medial 
ankle.  The examiner diagnosed sarcoidosis controlled with 
steroids but noted a concern about steroid osteoporosis or 
simple arthritis.

In September 1996 the appellant was examined for complaints 
of headaches, mild congestion, and weakness.  The examiner 
noted the appellant's history of sarcoidosis.  The examiner 
diagnosed upper respiratory infection [URI].

In October 1996 the appellant was treated for fatigue and 
sarcoidosis.

In November 1996 the appellant was treated for localized 
cutaneous sarcoidosis.  The examiner noted no lung 
involvement by symptoms [sx], pulmonary functions tests 
[PFTs], or chest x-rays [CXR].  The examiner noted few areas 
of old hyperpigmentation on the left ankle, the right temple, 
both eyebrows, the tip of the nose.  The examiner found no 
active skin disease.

In November and December 1996 the appellant received 
ophthalmological treatment for suspected glaucoma.  The 
examiner noted a one-year history of sarcoidosis.

In December 1996 the appellant was treated for a small, 
nontoxic goiter.  The appellant complained also of fatigue.

In January 1997 the appellant was examined for sarcoidosis 
with symptoms of skin and nasal lesions and left ankle 
arthritis.  The examiner diagnosed sarcoidosis and left ankle 
arthritis.  The examiner added that both diagnoses dated back 
to service in 1991 during Operation Desert Storm.

In March 1997 the appellant complained of increased fatigue, 
worsening of facial lesions, return of a dry cough, and new 
irritation on the back of her neck.  The appellant's lungs 
were clear to auscultation [CTA].  The examiner diagnosed 
cutaneous sarcoidosis.

In a March 1997 statement, the appellant stated that she had 
been diagnosed with sarcoidosis.  She explained that she 
began having problems during Desert Storm, which were 
manifested as bronchitis-like symptoms.  She stated that she 
developed subsequently skin lesions.  She hypothesized that 
the sarcoidosis had been triggered by firefighter training, 
which had used "control burns."  She stated that she had 
been treated by a knowledgeable physician at the VA hospital 
in Gainesville, Florida.

In May 1997 the appellant reported that her history dated 
back to her service in the Persian Gulf War.  She stated that 
she had been treated for a dry cough and diagnosed with 
bronchitis.  She added that she had first noticed skin 
lesions and "tumors" in her nose in 1993.  She explained 
that a biopsy of one of the lesions had resulted in a 
diagnosis of probable sarcoidosis.  The examiner noted that 
there was no evidence of progressive pulmonary involvement 
that would warrant steroids.  The diagnosis was sarcoidosis.

In October 1997 the appellant telephone a VA clinic to make 
an appointment for complaints of fatigue, low-grade fever, 
malaise, and skin lesions.

In November 1997 the appellant was examined for complaints of 
recurrence of cutaneous lesions and recurrent malaise and 
fatigue, with dry non-productive cough and mild dyspnea on 
exertion [DOE].  Her chest was clear to auscultation and 
percussion [A&P].

In December 1997 the appellant was seen for continued relapse 
of sarcoidosis.  She stated that her skin lesions had taken 
longer to respond to prednisone than they had previously and 
that the upper respiratory infection [URI] symptoms [sx], 
which she had complained of in November 1997, had continued 
and progressed.  The symptoms included nasal congestion, 
shortness of breath [SOB], low-grade fever, non-productive 
cough, fatigue, and generalized malaise.  The examiner noted 
that the appellant had had a chest x-ray examination prior to 
being seen by him.  He stated that the radiologist believed 
that her heart size [HS] was borderline enlarged.  No 
evidence of infiltrate or sarcoid pulmonary parendryral 
disease was seen.  The examiner diagnosed sarcoidosis, upper 
respiratory infection [URI], and sinusitis.

In March 1998 the appellant received follow-up treatment for 
sarcoidosis.  Her only complaint was a skin lesion on the tip 
of her nose.

At the May 1999 hearing, the appellant stated that in March 
1991 she was treated for fatigue, a low-grade fever, and 
difficulty breathing.  She stated that she was diagnosed with 
bronchitis.  She stated that she required treatment in April 
1991 because her symptoms had continued.  She stated that she 
was diagnosed with bronchitis or sinusitis.

She recalled that she was treated next as a VA outpatient in 
1993 for the same symptoms she had experienced in service in 
1991.  She said that she was treated with Vancenase(tm).  She 
added that she developed contemporaneously with her treatment 
for sinusitis lesions on her eyebrows and nose.  She recalled 
that the physician who treated her was a Dr. Haddock.

She stated that she eventually developed lesions in her nose 
and on her face.  She stated that a biopsy was done in 1994 
or 1995 and that she was diagnosed with sarcoidosis.  She 
stated that she had been treated with prednisone.  She 
explained that the prednisone produced many side effects.

She stated that a Dr. Stephens, who had treated her in 
service, had reviewed her claims folder and told her that 
bronchitis and sinusitis were early symptoms of sarcoidosis.  
She added that she did not obtain a written statement from 
him but that he indicated that he would be willing to provide 
one.  She explained that he was employed by the VA in 
Jacksonville, Florida.

She stated that she had been advised by her physicians that 
one suspected cause of sarcoidosis was exposure to chemicals.  
She stated that in service she had been exposed to chemicals 
during her "control burn" training as a firefighter in 
service.

She stated that her son [redacted] was familiar with the 
symptoms she has experienced since 1990.


REMAND

In her March 1997 statement, the appellant implied that a Dr. 
McTigue, at the VA hospital in Gainesville, Florida, had 
related to her that the symptoms of bronchitis in service 
were early manifestations of sarcoidosis.  At her May 1999 
hearing, the appellant stated that a Dr. Stephens, who is now 
a VA physician in Jacksonville, Florida, had told her, after 
he had reviewed her medical records, that her sarcoidosis had 
been first manifested as bronchitis in service.  Although the 
original statements was made by doctors, the present 
statements are the appellant's assertions, see Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette, 8 Vet. 
App. 69 (1995); Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Further, a VA outpatient treatment record with an obscured 
date, submitted by the appellant at the May 1999 hearing, 
indicates that the appellant was treated for eczema of the 
left ear, a cystic infection, and an ulcer on the right 
inferior turbinate.  The record appears to be from a VA 
medical facility in Jacksonville, Florida.  A complete 
photocopy of this record, which includes the date of 
treatment, should be obtained.

Accordingly, this case is remanded for the following 
additional development:

1.  The appellant should be requested to 
submit statements from any physicians who 
can relate her sarcoidosis to bronchitis-
like symptoms, which she experienced 
during her period of active duty from 
December 1990 to September 1991.  Each 
physician should state whether they have 
reviewed the appellant's claims folder.  
A complete rationale for any opinion 
should be provided.

2.  The RO should obtain a complete copy 
of the undated VA outpatient medical 
record discussed above.  The appellant 
was treated for eczema of the left ear, a 
cystic infection, and an ulcer on the 
right inferior turbinate.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




